Pee Cubiam,
All the facts necessary to a proper understanding and correct disposition of this case are sufficient!y presented in the auditor’s report; and the controlling questions arising thereon appear to have been carefully considered and rightly decided by him. Our examination of the record, with reference to the specifications of error, has failed to convince us that there is anything in either of them that requires a reversal or modification of the decree; nor do we think that either of the questions involved requires further elaboration. All that is necessary to be said in relation to any- of them will be found in the learned auditor’s report; and on it the decree is affirmed and appeal dismissed with costs to be paid by appellant.